Case 1:20-cv-00565-HYJ-PJG ECF No. 44, PagelD.1289 Filed Oe ED aN of 2

February 17, 2021 12:11 PM

Founded in 1852 CLERK OF COURT CHIGAN
by Sidney Davy Miller U.S. DISTRICT COURT LLINOIS

WESTERN DISTRICT OF MAU W YORK

BY_eod/ __—s SCANNED BY £)) «2 oHI0
wavs lON, D.C.

. . Cc. AD,
ipo Miller, Canfield, Paddock and Stone, P.L.C. =
+1. . x * ;
E-MAIL Higginson@umillercanfield.com ae: Dene actA anaectand pe es
Lansing, Michigan 48933 QATAR

TEL (517) 487-2070
FAX (517) 374-6304
millercanfield.com

February 11, 2021
VIA FIRST CLASS MAIL

Clerk of the Court

United States District Court, Western District of Michigan
138 Federal Bidg

315 W Allegan St NW

Lansing MI 48933

Re: Peckham v Wilson
Case No.: 20-cv-565

Dear Clerk:

Enclosed please find a flash drive containing video exhibits. These videos are exhibits 2A
and 2B to ECF 41, Response to Motion for Preliminary Injunction filed on February 10°.

The videos are not password protected. If you encounter any issues, please let us know.

Sincerely,

Miller, Canfield, Paddock and Stone, P.L.C.

By: /s/ Ashley N. Higginsonn
Ashley N. Higginson

ANH

Enclosure
NEOPOST FIRST-CLASS MAIL

02/11/2021
tees )001.202

a“ j ZIP 48933
> 041M11280073

LLER.
ELD

Miller, Canfield, Paddock and Stone, P.L.C.
120 N. Washington Square, Suite 900
Lansing, Michigan 48933

TO

Clerk of the Court

United States District Court, Western District of Michigan
138 Federal Bldg

315 W Allegan St NW

Lansing, MI 48933

 
